PER CURIAM.
The petitioner for a revision of the order of the District Court has filed an application for a rehearing of this cause, which we disposed of on January 13, 1913. We see no reason to change our opinion, and the petition for rehearing is dismissed.
Another stockholder asks to be allowed to intervene as a party to the proceeding. Our mandate has been transmitted to the District Court, which has acted upon it. We have decided not to ask for .a return of the mandate for the purpose of a rehearing. The cause is no longer in this court, and the application made here to intervene is denied.